DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 would be allowable if it overcome the double patenting rejections.
Double Patenting
        2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10990877). Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Application No. 17204370
1. A computer-implemented method, comprising: providing a collection of images to a neural network, the neural network trained using training data comprising training images and associated training labels, wherein a training label associated with a training image indicates a quality measure for the training image, the neural network having associated parameters resulting from minimization of a loss function based on a first quality difference and a second quality difference, wherein the first quality difference is based on a training label associated with a first training image in the training images and a training label associated with a second training image in the training images, and wherein the second quality difference is based on an estimation of quality of the first training image and an estimation of quality of the second training image generated by the neural network; generating, using the neural network, an estimation of quality for each image in the collection of images; and based upon the estimations of quality generated for the collection of images, selecting and storing a particular image from the collection of images. 
US patent No. 10990877 
1. A computer-implemented method of using a neural network to select a frame from a collection of frames, the computer-implemented method comprising: accessing, by a computer system, training data that comprises training frames and training labels, the training frames associated with a same scene, each training label associated with a training frame of the training frames and indicating a quality of the training frame; training, by the computer system, the neural network based on the training data, the training comprising: generating a training pair that comprises a 
Application No. 17204370
12. A non-transitory computer-readable storage medium comprising instructions that, upon execution on a computing system, cause the computing system to perform operations comprising: providing a collection of images to a neural network, the neural network trained using training data comprising training images and associated training labels, wherein a training label associated with a training image indicates a quality measure for the training image, the neural network having associated parameters resulting from minimization of a loss function based on a first quality difference and a second quality difference, wherein the first quality 
US patent No. 10990877 
10. A non-transitory computer-readable storage medium comprising instructions that, upon execution on a computer system, cause the computer system to perform operations comprising: accessing training data that comprises training frames and training labels, the training frames associated with a same scene, each training label associated with a training frame of the training frames and indicating a quality of the training frame; training a neural network based on the training data, the training comprising: generating a training pair that comprises a first training frame and a second training frame from the training frames, the training pair generated based on the first training frame having a higher quality than the second training frame according to the training labels, generating a first quality difference between the first training frame and the second training frame in the training pair based on a comparison of a first training label and a second training label, the first training label associated with the first training frame, and the second training label associated with the second training frame, inputting the training pair to the neural network, generating a second quality difference in response to inputting the training pair, the second quality difference generated based on an estimation of qualities of the first training frame and the second training frame according to parameters of the neural network, and updating 
The subject matter claimed in the instant application is fully disclosed in the US patent 10990877 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 10990877). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      	Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            11/15/2021